MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 13 2019, 9:07 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General of Indiana
Elkhart, Indiana                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                             November 13, 2019
Parent-Child Relationship of:                            Court of Appeals Case No.
                                                         19A-JT-852
A.W. and Al.W (Minor
Children)                                                Appeal from the Elkhart Circuit
                                                         Court
And
                                                         The Honorable Michael A.
T.N.D. (Mother),                                         Christofeno, Judge
Appellant-Respondent,                                    The Honorable Deborah Domine,
                                                         Magistrate
        v.                                               Trial Court Cause No.
                                                         20C01-1812-JT-72 & 20C01-1812-
The Indiana Department of                                JT-73
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019                Page 1 of 17
      Riley, Judge.


                                  STATEMENT OF THE CASE
[1]   Appellant-Respondent, T.N.D. (Mother), appeals the trial court’s termination

      of her parental rights to her minor children, A.W. and Al.W. (Children).


[2]   We affirm.


                                                        ISSUE
[3]   Mother raises one issue on appeal, which we restate as follows: Whether the

      Department of Child Services (DCS) presented clear and convincing evidence

      to support the trial court’s termination of Mother’s parental rights.


                        FACTS AND PROCEDURAL HISTORY
[4]   Mother and B.W. (Father) are the parents of A.W., born on November 9, 2012,

      and Al.W., born on December 14, 2015. 1 On October 3, 2017, DCS filed its

      Children in Need of Services (CHINS) petition, alleging parental substance

      abuse, domestic violence, and neglect. It was purported that Father was found

      passed out next to a Redbox, while in possession of marijuana, and A.W. was

      found wandering nearby without supervision. At the time, the Children were

      not removed from their parents’ care. On October 24, 2017, the trial court

      adjudicated the Children to be CHINS upon the parents’ admission to the



      1
        Although the Father was subject to the CHINS proceedings, the trial court did not terminate his parental
      rights to the Children and therefore, he is not part of this appeal. Facts pertaining to Father will be included
      as necessary.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019                     Page 2 of 17
      allegations in DCS’s petition, with Mother specifically conceding that “she was

      arrested on allegations of domestic violence,” and that she and Father tested

      positive for marijuana. (Exh. p. 50). On December 6, 2017, the trial court

      entered its dispositional decree, ordering the Children’s placement in the

      parents’ home under DCS’s supervision. In addition, the trial court ordered the

      parents to enroll in classes and to engage in random drug screens.


[5]   On March 7, 2018, DCS filed its progress report, noting that at the February 22,

      2018 child and family team meeting, Mother “reported she is unable to care for

      her [C]hildren and would like to sign over her rights to [Father’s] parents as the

      family would be homeless in two weeks.” (Exh. p. 79). Mother stated that the

      home was infested with bed bugs, lead was present in the residence, and that

      the maternal aunt was using methamphetamine in front of the Children. DCS

      reported that Mother had not completed court-ordered services, including a

      domestic violence assessment and a substance abuse assessment. On March 15,

      2018, the trial court conducted a hearing on DCS’s progress report—Mother

      failed to appear. DCS informed the court that Mother did “not intend to do

      any services right now” and had requested the Children be removed from her

      care and placed in relative placement. (Transcript p. 37). DCS further advised

      the trial court that Mother had mental health issues and was “struggling to take

      care of the kids.” (Tr. p. 38). She was not participating in services and was not

      cooperating with drug screens, testing positive for amphetamines twice. At the

      close of the evidence, the trial court modified its dispositional decree by




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 3 of 17
      removing the Children from their parents’ care and placing them with paternal

      grandparents.


[6]   On August 4, 2018, DCS submitted another progress report. DCS reported that

      between May 10 and July 2, 2018, the service provider “suspended random

      drug screen collection” due to Mother’s non-compliance. (Exh. p. 93).

      Although DCS made a new referral for her drug screens, Mother failed to

      participate on July 20, 27, and 30, 2018. She also failed to appear at the August

      child and family team meeting, she was inconsistent in attending visitation with

      the Children and had canceled visits. The service provider suspended Mother’s

      visits with the Children because of her non-compliance. On August 16, 2018,

      the trial court conducted a permanency hearing on DCS’s progress report—

      again, Mother did not appear. DCS reported that Mother had “missed nine

      scheduled supervised visitations,” and when she did attend visits she was “not

      prepared,” and failed to bring diapers, food, or snacks for the Children. (Tr. p.

      50). During the visits that Mother did attend, she would often refuse to change

      Al.W.’s diaper, resulting in a rash due to wearing a urine and feces-soaked

      diaper. (Tr. p. 57). After visits, the Children would “act out when a visit was

      bad,” and the Children were “really hurt” by the way Mother acted towards

      them. (Tr. p. 57). To date, Mother had not participated in any court-ordered

      services, and had failed to show for several drug screens. DCS clarified that

      Mother “did take a couple [drug screens] in the beginning, but she tested

      positive for methamphetamines and amphetamines, and then she quite [sic]

      showing up to take random drug screens.” (Tr. p. 53). At the close of the


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 4 of 17
      hearing, the trial court affirmed DCS’s findings and found that Mother had not

      participated in court-ordered services, missed several drug screens, and failed to

      consistently participate in visitation.


[7]   On November 21, 2018, DCS filed a rule to show cause, alleging that Mother

      had not maintained consistent contact with DCS and had not participated in

      supervised visitation with the Children. On December 3, 2018, the trial court

      held a hearing on DCS’s filing—Mother was not present. At the beginning of

      the hearing, DCS informed the trial court that it had just learned that morning

      that Mother was incarcerated and that she had a pending warrant for domestic

      battery. DCS requested its cause to be reset and the permanency plan deferred.

      The trial court ordered the permanency plan changed to a concurrent plan of

      reunification and adoption. On December 31, 2018, DCS filed its petition to

      terminate the parents’ rights to their Children.


[8]   DCS’s January progress report advised that Mother had not completed any

      court-ordered services, and had missed drug screens from August through

      December 2018. On January 17, 2019, the trial court conducted a hearing on

      DCS’s rule to show cause, as well as an initial hearing on DCS’s petition for

      termination. Although Mother was still incarcerated, she was present for the

      hearing. DCS reported that Mother had not participated in any domestic

      violence assessments, substance abuse assessments, random drug screens, or

      visitation. DCS offered Mother mental health services, but she “hasn’t

      participated in that either[.]” (Tr. p. 102). The trial court denied DCS’s rule to



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 5 of 17
       show cause because Mother had been homeless, was struggling with mental

       illness and addiction, and was currently incarcerated.


[9]    On March 15, 2019, the trial court conducted a termination fact-finding

       hearing. During the hearing, Beverly Hooley (Hooley), Mother’s probation

       officer, testified that Mother was convicted of domestic battery as a

       misdemeanor on February 19, 2018 and was sentenced to a year of probation,

       ordered to complete an anger management assessment and parenting classes.

       Hooley notified the court that upon completion of her assessment, Mother was

       referred to addiction treatment, which she failed to attend. Due to her non-

       participation, the probation department filed a violation in August 2018.

       Because she tested positive for methamphetamine in August 2018, Mother had

       to serve some time in jail. Hooley advised that Mother was eventually taken

       into custody around December 4, 2018 on a bench warrant and was released on

       February 13, 2019. Prior to the termination hearing, Mother completed a

       domestic violence assessment as part of her probationary requirements, but

       requested the assessor not to share the results of the assessment with the DCS.

       Overall, Hooley opined that Mother was “just not making a lot of progress.”

       (Tr. p. 115).


[10]   Mother testified that she did not keep contact with DCS, and had a problem

       meeting her probationary requirements. She admitted that she went through “a

       period of mental breakdown . . . started using drugs, gave up on life.” (Tr. p.

       188). Since being released from incarceration on February 12, 2019, she had

       attended an “all in one” anger management and substance abuse assessment.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 6 of 17
       (Tr. p. 190). She was recommended to participate in different services, but due

       to transportation problems, had not yet attended any classes. Mother described

       herself as having “high anxiety, bipolar disorder, ADHD, among a bunch of

       others,” as well as being afflicted with mental health issues and had attempted

       suicide. (Tr. p. 198). She admitted that she was not on any medication.


[11]   Tasha Beal, the DCS family case manager (FCM Beal), informed the trial court

       that after the Children were removed from the parents’ care on March 19, 2018,

       she did not hear from Mother until May 26, 2018. Mother failed to stay in

       contact with DCS and “just kind of disappeared until our court date that we

       had in December of last year.” (Tr. p. 123). FCM Beal testified that Mother

       tested positive four times for methamphetamines and amphetamines. She had

       eighteen failures to show for a drug screen and one refusal. Mother’s last visit

       with the Children was in April or May of 2018 and, due to her non-compliance,

       Mother’s visitation was suspended in August 2018. As to her court-ordered

       services, FCM Beal reported that Mother “just made several appointments and

       when it was time to get them completed, she would cancel or no-show.” (Tr. p.

       126).


[12]   FCM Beal recommended termination of Mother’s parental rights as the

       Children were now in a stable environment in which they have permanency

       and “it would be really harmful to remove them out of that environment.” (Tr.

       p. 132). Amy Fought, the Children’s CASA (CASA Fought), testified that the

       Children were “thriving under the stability” they received in their paternal

       grandparents’ home. (Tr. p. 165). As the Children feel very secure and safe in

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 7 of 17
       their paternal grandparents’ home, CASA Fought opined that it would be

       devastating to the Children’s wellbeing if they were removed from the paternal

       grandparents’ care and recommended adoption by them.


[13]   On March 29, 2019, the trial court entered its decree, terminating Mother’s

       parental rights to the Children, concluding that there is a reasonable probability

       that the conditions that resulted in the Children’s removal or reasons for

       placement outside the home will not be remedied and that termination is in the

       best interest of the Children.


[14]   Mother now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[15]   Mother challenges the termination of her parental rights to the Children. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). However, parental rights “are not absolute

       and must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights.” Id. If “parents are unable

       or unwilling to meet their parental responsibilities,” termination of parental

       rights is appropriate. Id. We recognize that the termination of a parent-child

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 8 of 17
       relationship is “an ‘extreme measure’ and should only be utilized as a ‘last

       resort when all other reasonable efforts to protect the integrity of the natural

       relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 646 (Ind. 2015).


[16]   Indiana courts rely on a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. Our court neither reweighs evidence nor assesses the credibility of

       witnesses. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind.

       2013). We consider only the evidence and any reasonable inferences that

       support the trial court’s judgment, and we accord deference to the trial court’s

       “opportunity to judge the credibility of the witnesses firsthand.” Id.


                                 II. Termination of Parental Rights Statute

[17]   In order to terminate a parent’s rights to her child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;

               (B) that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 9 of 17
               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.

               (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS];

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to ‘be highly probable.’” Id.


                                         A. Requisite Period of Time

[18]   On appeal, Mother contends that DCS did not meet the statutory requisite

       period of time the Children must be removed from her care. Focusing on the

       first prong of the statute, Mother claims that the Children were “not removed

       under a dispositional order, and therefore the six-month period should not have

       been alleged by the DCS or applied by the court.” (Appellant’s Br. p. 15).


[19]   In the Matter of Robinson, 538 N.E.2d 1385, 1387 (Ind. 1989), our supreme court

       observed that dispositional decrees are “one of many steps in the continuing


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 10 of 17
       procedural scheme for the care and protection of the children with the ultimate

       result of either returning them to their home or terminating the parental rights.”

       Dispositional hearings, and the orders that result therefrom, are used to set “a

       program to be pursued that will ultimately result in a final disposition of the

       cause.” The statutory timing requirements provided by I.C. § 31-35-2-

       4(b)(2)(A) insure that the parents have an adequate opportunity to make the

       corrections necessary in order to keep the family unit intact. In re N.Q., 996

       N.E.2d 385, 394 (Ind. Ct. App. 2013). “For purposes of the element of the

       involuntary termination statute requiring a child to have been removed from the

       parent for at least six months under a dispositional decree before termination

       may occur . . . such a dispositional decree is one that authorizes an out-of-home

       placement.” Id. at 394 n.7.


[20]   Although the Children had been removed from care and supervision of the

       parents on March 19, 2018, it was not until April 9, 2018 that the trial court

       modified its dispositional decree and concluded that the Children should be

       removed from their home and “placed in relative care[.]” (Exh. p. 87). See I.C.

       § 31-34-23-1 (a trial court may modify any dispositional decree upon its own

       motion, the motion of a party, or the motion of a service provider). The

       Children were removed per the trial court’s dispositional decree of April 9, 2018

       and more than eight months later, on December 31, 2018, DCS filed its petition




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 11 of 17
       to terminate the parents’ rights. Accordingly, the trial court complied with the

       timing requirements of the statute. 2


                                     B. Conditions Have not Been Remedied 3

[21]   Mother claims that there is insufficient evidence to support the trial court’s

       determination that the conditions which resulted in the removal of the Children

       have not been remedied. It is well established that “[a] trial court must judge a

       parent’s fitness as of the time of the termination hearing and take into

       consideration evidence of changed conditions.” Stone v. Daviess Cnty. Div. of

       Children & Family Servs., 656 N.E.2d 824, 828 (Ind. Ct. App. 1995), trans. denied.

       In judging fitness, a trial court may properly consider, among other things, a

       parent’s substance abuse and lack of adequate housing and employment.

       McBride v. Monroe Co. OFC, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). The trial

       court may also consider a parent’s failure to respond to services. Lang v. Starke

       Co. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. “[H]abitual

       patterns of conduct must be evaluated to determine whether there is a

       substantial probability of future neglect or deprivation.” Stone, 656 N.E.2d at

       828. A trial court “need not wait until the children are irreversibly influenced



       2
        Indiana Code section 31-35-2-4(b)(2)(A) is written in the disjunctive; therefore, DCS is required to prove
       only one of three listed elements. Here, DCS satisfied the first prong of the section; therefore, we need not
       address Mother’s argument that the DCS failed to satisfy the requirement that the Children must be removed
       and placed under DCS’s supervision for at least fifteen of the most recent twenty-two months.
       3
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; therefore, DCS is required to prove
       only one of three listed elements. See In re A.K., 924 N.E.2d at 220-21. In this case, the trial court based its
       termination decision on DCS’s satisfaction of Indiana Code section 31-35-2-4(b)(2)(B)(i)—that the conditions
       that resulted in the Child’s removal have not been remedied and the continuation of the parent-child
       relationship posed a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019                  Page 12 of 17
       by their deficient lifestyle such that their physical, mental and social growth is

       permanently impaired before terminating the parent-child relationship.” Id.

       Furthermore, “[c]lear and convincing evidence need not reveal that the

       continued custody of the parents is wholly inadequate for the child’s very

       survival. Rather, it is sufficient to show by clear and convincing evidence that

       the child’s emotional and physical development are threatened by the

       respondent parent’s custody.” K.T.K., 989 N.E.2d at 1230.


[22]   In support of her argument that the conditions which resulted in the removal of

       the Children have been remedied, Mother refers to her own testimony that she

       was working on completing probation requirements, which “indicates that

       some progress was made towards completing services.” (Appellant’s Br. pp. 16-

       17).


[23]   While the case originated as an in-home CHINS with the Children remaining

       in Mother’s care, on February 22, 2018, Mother admitted to wanting to sign her

       rights over to paternal grandparents as she would be homeless within two

       weeks. After the Children were placed in the paternal grandparents’ care,

       Mother ceased all efforts to be reunited with the Children. FCM Beal testified

       that Mother failed to participate in any services: she did not complete her

       domestic violence assessment, substance abuse assessment, or parenting classes.

       She failed to show up for most of the random drug screens: Mother had four

       positive drug screens for methamphetamine, refused to take one drug screen,

       and was a no-show for eighteen drug screens. Mother has not consistently

       visited with the Children—to the point her visitation was suspended and has

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 13 of 17
       never resumed. Although Mother was incarcerated during part of these

       proceedings, she stopped visiting the Children well before her incarceration.


[24]   Mother testified that she is focused on completing her probation requirements

       and not on what is necessary for the reunification with her Children. To that

       end, she completed a domestic violence assessment within the framework of her

       probationary requirements, but asked the assessor not to share these results with

       the DCS.


[25]   A trial court is “within its discretion to disregard the efforts Mother made only

       shortly before termination and to weigh more heavily Mother’s history of

       conduct prior to those efforts.” K.T.K., 989 N.E.2d at 1234. “Requiring trial

       courts to give due regard to changed conditions does not preclude them from

       finding that parents’ past behavior is the best predictor of their future behavior.”

       In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). Mindful of this guideline, the trial

       court observed in its Order, that Mother “testified that she wants her [Children]

       back, but she has also stated that she is currently not ready or fit to care for

       them, [Mother] has a long history of drug use, mental illness, and domestic

       violence and none of it has been treated.” (Appellant’s App. Vol. II, p. 23).

       Here, the evidence presented clearly and convincingly shows a reasonable

       probability exists that the conditions that led to the Children’s removal from

       Mother’s care will not be remedied. Although Mother exhibited a recent

       turnaround in behavior and limited compliance with her probationary

       requirements, she has yet to start complying with DCS’s services. The trial

       court was entitled to weigh the evidence as it found appropriate in the context

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 14 of 17
       of this case, and found that Mother’s prior conduct was more telling than her

       efforts she exerted prior to the termination hearing. Accordingly, we find that

       the trial court’s conclusion that there is a reasonable probability that the

       conditions that resulted in the Children’ s removal from Mother’s care will not

       be remedied was not clearly erroneous.


                                       C. Best Interests of the Children


[26]   Mother also challenges the trial court’s conclusion that termination is in the

       Children’s best interest. The premise of her argument focuses on the trial

       court’s decision not to terminate Father’s parental rights and as such, Mother

       advises us that the Children “can benefit from interaction with parents when

       they show up.” (Appellant’s Br. p. 17).


[27]   To determine whether termination is in a child’s best interests, the trial court

       must look to the totality of the evidence. In re A.D.S., 987 N.E.2d 1150, 1158

       (Ind. Ct. App. 2013), trans. denied. The court must subordinate the interests of

       the parents to those of the child and need not wait until a child is irreversibly

       harmed before terminating the parent-child relationship. Id. We have

       previously held that the recommendation by both the case manager and child

       advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will be remedied, is sufficient to show by clear

       and convincing evidence that termination is in the child’s best interest. In re

       M.M., 733 N.E.2d 6, 13 (Ind. Ct. App. 2000).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 15 of 17
[28]   Here, FCM Beal and CASA Fought advocated to terminate Mother’s parental

       rights to the Children. Mother failed to avail herself of the opportunities and

       services offered by DCS to reunite with the Children and made no progress nor

       commitment during the proceedings of the case. “[C]hildren cannot wait

       indefinitely for their parents to work toward preservation or reunification.” In

       re E.M., 4 N.E.3d 636, 648 (Ind. 2014). Even though “the ultimate purpose of

       the law is to protect the child, the parent-child relationship will give way when

       it is no longer in the child’s interest to maintain this relationship.” In re B.D.J.,

       728 N.E.2d 195, 200 (Ind. Ct. App. 2000).


[29]   The record further reflects that the Children are thriving in the care of their

       paternal grandparents. The Children are bonded and enjoy permanency;

       “[t]ermination, allowing for a subsequent adoption, would provide them with

       the opportunity to be adopted into a safe, stable, consistent, and permanent

       environment where all their needs will continue to be met, and where they can

       grow.” In re A.D.S., 987 N.E.2d at 1159.


[30]   Mother also contends that because Father’s parental rights to the Children were

       not terminated, it cannot be in the Children’s best interest to terminate the

       relationship with their Mother. In terminating the rights of Mother and not

       those of Father, the trial court concluded that “[b]oth parents testified that they

       are no longer in a relationship. And the fact that termination is not supported

       by the evidence in [F]ather’s case, does nothing to negate the conclusion that

       the DCS has carried its burden of proof as it relates to the [M]other.”

       (Appellant’s App. Vol. II, p. 24). See, e.g., Z.B. v. Ind. Dep’t of Child Serv’s, 108

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 16 of 17
       N.E.3d 895, 903 (Ind. Ct. App. 2018) (Only Mother’s parental rights were

       terminated as “Mother remained unable to safely care for the child, even after

       participating in extensive services aimed towards reunification.”), trans. denied.


[31]   Mother’s historical inability to provide a suitable environment for the Children,

       together with her current inability to do the same, supports the trial court’s

       conclusion that termination of her parental rights is in the best interests of the

       Children. Accordingly, we affirm the trial court’s decision.


                                             CONCLUSION
[32]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s Order terminating Mother’s parental rights

       to the Children.


[33]   Affirmed.


[34]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-852 | November 13, 2019   Page 17 of 17